DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brenda Flockhart-Shanks on 05/17/2022.
The application has been amended as follows: 
21. (Canceled)
22. (Canceled)

The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not disclose nor suggest individually or in combination the claimed monitoring circuit and method of tracking for a rechargeable battery comprising a circuitry that can be put in different modes; wherein in a storage mode, the battery only periodically tests to determine if the battery is deployed in a consumer system by testing if the battery has started to be charged or provide charge to external devices; wherein the battery automatically changes to a consumer mode when determining if the battery is being charged or provide charge to an external device; wherein, in a consumer mode, the battery samples the status of the battery to monitor electrical power being provided or consumed and periodically transmits the status data to a server; wherein the battery switches to a movement mode when detecting an abnormal event and continuously communicates the location of the circuit to the server; wherein the server analyzes the status data and changes a mode of operation of the monitoring circuit based on the analyzed status data.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Argument 1: Applicant’s specification explicitly states that a minimal current is “about 25 micro Amperes” and less qualify as a minimal current.
Response 1: Consuming as a small current as possible in an electrical circuit is one of the major goals of designing a battery operated electrical circuit. The specification only provides support for a circuit consuming “about 25 micro Amperes” in the lowest energy consumption state. The claimed limitation covers the scope of a battery operated electrical circuit consuming a current between 0 – 25 micro Amperes. Consuming a current that is significantly lower than 25 micro Amperes, as is included in the scope of the limitation “less than 25 micro Amperes” while performing minimal functions as claimed in the limitation, it would require a significant design consideration that is not sufficiently described in the limitation. 
The Applicant’s argument of “it logically follows that at least any current less than ‘about 25 micro Amperes’ is a minimal current” is not logical and obvious for one of ordinary skill in the art as the implementation of such a circuit would require a significant design modifications and considerations. The broader reasonable interpretation of the limitation, as taken in the office action, is a small margin close to 25 micro Amperes that does not significantly vary from 25 micro amperes. However, the limitation “less than 25 micro Amperes” covers any current between 0 – 25 micro Amperes and significantly varies from the support provided by the originally filed disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688